Citation Nr: 0610072	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  94-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a timely notice of disagreement was received with 
respect to a decision of October 15, 1999, which granted an 
apportionment of the veteran's benefits and assigned an 
effective date of October 1, 1999.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
November 1958.  The appellant is the veteran's former spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 determination of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that the appellant had not submitted 
a timely notice of disagreement following the October 15, 
1999, determination, which granted an apportionment of the 
veteran's benefits and assigned an effective date of October 
1, 1999.

This case was remanded in March 2003 and September 2004 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  In an October 15, 1999 determination, the RO granted the 
appellant an apportionment of $150 per month of the veteran's 
monthly benefits, effective October 1, 1999.  The 
determination informed her of her appeal rights.  

2.  On August 14, 2000, the appellant submitted a letter in 
which she inquired about her request for a "back payment" 
of her apportionment benefits.  

3.  A notice of disagreement was filed more than 60 days 
after notification of the determination.  




CONCLUSION OF LAW

The appellant did not submit a notice of disagreement within 
60 days following the October 15, 1999, determination.  
Accordingly, the request for review on appeal for entitlement 
to an earlier effective date for the award of apportionment 
benefits is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. § 20.501(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

With respect to the timeliness of the notice of disagreement, 
the Board notes that there are some claims to which VCAA does 
not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  See Burris v. Principi, 
15 Vet. App. 348, 354-55; Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  In another class of cases, remand of claims 
pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although Court held in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its duties to notify and assist had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

In this case, the facts are not in dispute.  The case turns 
on statutory interpretation. Consequently, because the law is 
dispositive of this appeal, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Burris, 15 Vet. 
App. at 354-55; Smith, 14 Vet. App. at 231-32; see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  For example, the 
appellant does not contend that she requested an extension of 
time for filing a notice of disagreement.  She does not 
contend that she submitted a notice of disagreement within 60 
days of the October 1999 determination.  She only contends 
that the veteran received monthly benefits from 1990 to 1999, 
which included additional money for a dependent (the 
appellant) and that she should be entitled to the extra money 
paid to the veteran for having a dependent.  Consequently, 
the law is dispositive of the issue being decided.  Since no 
reasonable possibility exists that any further development 
would substantiate the appellant's claim, VA may refrain from 
providing any further assistance.  38 U.S.C.A. § 5103A(a)(2); 
see Dela Cruz, 15 Vet. App. at 149 (holding no further 
assistance is required where "no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating her claim").



II.  Decision

The threshold question to be answered is whether the 
appellant timely entered a notice of disagreement following 
the October 1999 determination, which awarded her an 
apportionment of the veteran's VA benefits.  If the appellant 
has not filed a timely appeal, then her appeal fails, and the 
claim is dismissed.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

VA imposes duties on a claimant seeking VA compensation.  If 
the claimant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
claimant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and perfecting 
the appeal by filing a substantive appeal following the 
issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, (2005).  

In a simultaneously contested claim (which applies to a claim 
for apportionment of the veteran's benefits), the first step 
in initiating appellate review is the submission of a notice 
of disagreement within 60 days from the date that the agency 
mails notice of the determination to the claimant.  See 
38 C.F.R. § 20.501(a).  After the preparation and mailing of 
the statement of the case, the claimant then has the burden 
to submit a substantive appeal within 30 days from the 
issuance of the statement of the case.  38 U.S.C.A. § 7105 
(West 2002); see 38 C.F.R. 20.501(b).

On October 15, 1999, the RO informed the appellant that it 
had granted her claim for an apportionment of the veteran's 
benefits, effective October 1, 1999.  It stated, "If you 
disagree with our decision, please see the enclosed VA 
Appeals Form, which explains your procedural and appeal 
rights."  The notification indicated that the "VA Appeals 
Form" was enclosed with the notification.  The Board had 
remanded this claim in September 2004 in the hopes that it 
would be able to obtain a copy of the "VA Appeals Form," 
that was enclosed with the October 1999 notification to make 
sure that the appellant was properly notified of her 60-day 
period in submitting a notice of disagreement (in claims not 
involving simultaneously contested claims, the claimant is 
provided with one year to submit a notice of disagreement, 
see 38 C.F.R. § 20.302(a) (2005)).  The appellant was unable 
to submit a copy of the "VA Appeals Form" that she received 
in October 1999.  

Nevertheless, the Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Applying this presumption to the instant case, the 
Board must conclude that if the October 1999 notification 
(which the appellant does not dispute that she received) 
indicates that the "VA Appeals Form" was enclosed, that 
such form was both, in fact, enclosed and informed her that 
she had 60 days to submit a notice of disagreement.  

On August 14, 2000, the appellant submitted a statement 
asserting she had been told that she would receive back pay 
from 1991 to 1999 based upon the additional money that was 
paid to the veteran for having a dependent spouse, as they 
were legally married during that time, but not living 
together.  If the Board loosely construes the wording of that 
document, it could be perceived to be a notice of 
disagreement regarding the effective date assigned in the 
October 1999 determination.  

The Board has reviewed the record in its entirety and finds 
that the August 2000 document is not a timely-filed notice of 
disagreement as to the October 1999 determination, which 
awarded the appellant apportionment benefits, effective 
October 1, 1999.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§ 20.501(a).  First, the document was received on August 14, 
2000, which is well more than 60 days following the issuance 
of the notification of the October 1999 determination.  In 
order to have been timely filed, the appellant would have 
needed to submit a notice of disagreement by December 14, 
1999 (approximately).  Thus, the August 2000 document was not 
timely filed.  38 C.F.R. § 20.501(a).

The Board has reviewed the record, and, regretfully, there is 
nothing in the claims file that can toll the 60-day period to 
file the notice of disagreement following the issuance of the 
October 1999 rating decision.  Therefore, in the absence of a 
timely notice of disagreement, the petition for appellate 
review as to the claim for entitlement to an earlier 
effective date for the award of an apportionment of the 
veteran's benefits is rejected in accordance with 38 U.S.C.A. 
§ 7108 ("An application for review on appeal shall not be 
entertained unless it is in conformity with [Chapter 38 of 
the United States Code]").

The Board regrets that a more favorable decision could not be 
made in this case.  It must be noted that in the August 2005 
supplemental statement of the case, VA noted that the RO in 
Reno, Nevada, would consider her claim for entitlement to 
apportionment benefits from February 1999 to October 1, 1999, 
at a later date.  


ORDER

The appeal is dismissed.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


